EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Victor Wasylyna on 01/12/2022.
The application has been amended as follows: 
Claims 7-8 have been cancelled.
In the claims, new claims 58 and 59 have been added as follows:
58. (New) The additive-manufacturing apparatus according to Claim 20, wherein the hopper is mounted on the powder-supply arm.
59. (New) The additive-manufacturing apparatus according to Claim 20, wherein: 
the powder-material source further comprises a tubular chamber, coupled to the powder-supply arm and the energy-supply arm; 
the hopper is in communication with the tubular chamber such that the powder material can be transferred from the hopper to the tubular chamber;  
Page 69 of 79the tubular chamber is in communication with the powder-supply opening such that the powder material can be transferred from the tubular chamber to the interior volume of the hollow body through the powder-supply opening; and 
the rotary drive is configured to rotate the tubular chamber about the vertical axis along with the powder-supply arm and the energy-supply arm. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious an additive-manufacturing apparatus, comprising:
a powder-supply arm, having a powder-supply-arm central axis and comprising: 

		a powder-deposition opening in the hollow body, and wherein the powder-deposition opening has a width and is in communication with the interior volume of the hollow body such that the powder material can be transferred out of the interior volume through the powder-deposition opening; 
	a door, coupled to the hollow body and movable relative to the hollow body to at least partially open or to close the powder-deposition opening,
wherein, when the door is positioned relative to the hollow body of the powder-supply arm so that the powder-deposition opening is partially open, the width of at least a portion of the powder-deposition opening increases along the powder-supply-arm central axis of the powder-supply arm in a direction away from the vertical axis, 
in combination with the other limitations in the claim.
Yudovsky (US PG Pub 2021/0053286, previously cited), Edinger (US PG Pub 2021/0260666, made of record herein), and Corsmeier (US PG Pub 2018/0345369, previously cited) are the closest prior art of record.
Yudovsky teaches a printhead for an additive manufacturing apparatus comprising a powder-deposition opening that is a plurality of apertures of constant width (112 in Fig. 2) together with a door to partially open or to close the opening (para. 0023).
Edinger teaches an apparatus for dispensing powder wherein the dispensing opening can have various dimensions and shapes depending on the size and/or shape of the material's particles (para. 0033).
Corsmeier teaches an additive manufacturing apparatus similar to the one claimed (Figs. 2A-6B) with a rotating powder-supply arm (618 in Fig. 6) and a powder-deposition opening with a constant width (Fig. 6). 
None of these references teaches or renders obvious the above combination of features from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745